Citation Nr: 0908212	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for the 
residuals of cervical spine stenosis and spondylosis, status 
post cervical spine fusion, rated at 20 percent effective 
prior to May 28, 2008, and at 30 percent on and after May 28, 
2008.

2.  Entitlement to an increased initial rating for left upper 
extremity neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).

The Board previously remanded the Veteran's claim in October 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that additional private treatment records may 
exist, which have not been obtained by the RO.  Prior to 
adjudicating the Veteran's claim, the Veteran informed the 
Board that additional treatment records at Holly Oak Family 
Practice, related to his cervical spine disorder, existed.  
Though the Veteran has not indicated the date he began 
treating at this facility, he has provided specific enough 
information for the VA to attempt to obtain these records.  
As medical records from Holly Oak Family Practice may assist 
the Veteran in substantiating his claim, efforts to obtain 
these records must be made before the issues on appeal can be 
resolved.  

The Board further notes that these additional records may 
indicate the veteran's disability has changed since his last 
May 2008 VA examination.  Therefore, if after obtaining these 
records the AMC/RO determines that the veteran's disability 
has changed, he should be scheduled for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  With any additional assistance needed 
from the Veteran, request copies of the 
Veteran's treatment records from Dr. Tina 
Josephson at Holly Oak Family Practice, in 
Voorhees, NJ.  

2.  If after obtaining these records the 
Veteran's disability picture appears to 
have changed, AMC/RO should complete all 
necessary development, including 
requesting an appropriate VA medical 
examination.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

